Kupferman, J. (dissenting).
In upholding the New Car Lemon Law (General Business Law § 198-a) against a challenge to the arbitration provision, the Court of Appeals, per Simons, J., stated that the arbitrators "are required to follow a specific procedure outlined in the statute and regulations to resolve fact-specific disputes and grant one of only two types of specific relief. Inasmuch as compulsory arbitration is involved, judicial review under CPLR article 75 is broad, requiring that the award be in accord with due process and supported by adequate evidence in the record”. (Motor Vehicle Mfrs. Assn, v State of New York, 75 NY2d 175,186.)
The two remedies are "acceptance of a replacement vehicle of comparable quality or a refund of the full purchase price, plus certain fees and charges.” (Motor Vehicle Mfrs. Assn, v State of New York, supra, at 186.)
To emphasize that the purchaser of a "lemon” should be made whole, the Court of Appeals, per Bellacosa, J., determined that a deductible imposed against the cost of covered warranty repairs was illegal under the lemon law. (Matter of State of New York [Abrams] v Ford Motor Co., 74 NY2d 495; see, discussion in Court of Appeals Roundup, NYU, Dec. 29, 1989, at 7, col 1.)
An arbitrator, within the realm of the submission, " 'may fashion the law to fit the facts’ ”. (Lentine v Fundaro, 29 NY2d 382, 386.)
Here, the respondent purchased a new automobile in 1985. It needs no delineation to realize the pain and suffering that one experiences with a car that is a lemon. The fact that when relief was finally obtained the car had over 40,000 miles on it, does not mean that the arbitrator was limited in the result to be imposed. Respondent could very well be entitled to a new car currently, rather than retroactively. There is no strong public policy to the contrary, and the arbitrator’s determination should be sustained. (See, Hunter v Glenwood Mgt., 156 AD2d 310.)
Carro and Rosenberger, JJ., concur with Sullivan, J.; Murphy, P. J., and Kupferman, J., dissent in an opinion by Kupferman, J.
Judgment, Supreme Court, New York County, entered on *45October 13, 1988, modified, on the law, to the extent of vacating the award of a 1987 Volvo GLE automobile and remanding the matter to the arbitrator to render an award not inconsistent with the opinion of this court filed herein, and, except as so modified, affirmed, without costs and without disbursements. Appeal from judgment of said court entered on or about May 16, 1988 (vacated by the aforesaid judgment), is dismissed as academic.